Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 29 November 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					Dear Charles
					Washington 29 Novbr. 1821
				
				I was much pleased to observe that you had taken more pains with the writing of your last Letter than you generally do and sincerely thank you for it as all these things prove your affection for me much more strongly than could possibly be manifested by any other method and immeasurably encrease maternal affection by adding esteem to the strong ties of nature—You have yet but little idea of a correct and elegant style but practice and habit will soon correct these difficiencies and as your taste improves by the perusal of well selected authors and a general acquaintance with polite literature (not meaning by this only W Scott novels) you will acquire a rich flow of language which will enable you to express your ideas with purity and conciseness—The only caution I have to give you is concerning the choice of a model copy none servilely but select good from all and make a practice of noting passages which strike your imagination forcibly in a common place book but beware my darling boy of forming erroneous opinions of character and let no false colouring however specious or brilliant delude your understanding or mislead your judgment—There are unfortunately for youth too many such fascinating authors and Rousseau ranks the highest among them when studied by a youth just entering on the stormy period when the passions require constant controul to prevent them from usurping dominion over our reason—Have you read Miss Aikin’s Elizabeth? it is spoken of as an excellent thing! I am like you I do not like one idea’d persons but without drudgery in youth we cannot acquire a capital on which to live in old age and it is then we are made bitterly to feel ourselves reduced to be one idea’d and without a prospect of change for the better—While I know you to be applying with real energy to distinguish yourself by diligence and industry and I can never doubt of your ultimate success in obtaining every desirable distinction whatever cloud may at present obscure the horizonYour Mother
				
					L C A
				
				
			